UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4818
REGINALD J. FIELDS,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                            (CR-01-54)

                  Submitted: September 18, 2002

                      Decided: November 18, 2002

      Before MICHAEL and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Michael S. Nach-
manoff, Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Laura M. Ever-
hart, Assistant United States Attorney, Norfolk, Virginia, for Appel-
lee.
2                      UNITED STATES v. FIELDS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Reginald J. Fields appeals his conviction and seventy-eight month
sentence following his guilty plea to possession with intent to distrib-
ute heroin in violation of 21 U.S.C. § 841(a)(1) (2000). Fields’s attor-
ney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), questioning whether: (1) the district court failed to
comply with the requirements of Fed. R. Crim. P. 11 in accepting
Fields’s guilty plea; (2) defense counsel was ineffective for failing to
object to the drug quantity used to calculate Fields’s base offense
level; and (3) the district court violated U.S. Sentencing Guidelines
Manual ("USSG") § 5K1.2 (2000) by considering Fields’s lack of
cooperation with the Government in setting his sentence. Counsel
concedes, however, that there are no meritorious issues for appeal.

   In response, Fields filed a pro se supplemental brief, claiming that
(1) the district court abused its discretion in not allowing him to
address the court prior to sentencing or to object to the findings con-
tained in the presentence report ("PSR"); (2) trial counsel rendered
ineffective assistance; (3) the district court erred in calculating his
criminal history points; and (4) the Government falsely stated that the
drug quantity was 80.7 grams rather than 121 grams. Finding no
reversible error, we affirm.

   Because Fields did not move to withdraw his guilty plea in the dis-
trict court, we review his challenges to the Rule 11 proceeding for
plain error. See United States v. Martinez, 277 F.3d 517, 524-27 (4th
Cir.), petition for cert. filed, (Apr. 10, 2002) (No. 02-5170). We have
reviewed the plea hearing and the colloquy that the lower court under-
took with Fields and find the court fully complied with Rule 11 and
that Fields’s plea was knowing and voluntary. Additionally, we find
no merit to Fields’s claim that the district court erred by failing to
inform him of his right to challenge the search and seizure leading to
                        UNITED STATES v. FIELDS                         3
his arrest on Fourth Amendment grounds. Rule 11 does not impose
such a requirement.

   We decline to review Fields’s claims of ineffective assistance of
counsel, finding that the claims are not cognizable on direct appeal.
See United States v. King, 119 F.3d 290, 295 (4th Cir. 1997). To
allow for adequate development of the record, the presumptive rule
is that ineffective assistance of counsel claims must be pursued in a
28 U.S.C. § 2255 (2000) motion. United States v. Hoyle, 33 F.3d 415,
418 (4th Cir. 1994). An exception exists when the record conclusively
establishes ineffective assistance of counsel. King, 119 F.3d at 295.
A review of the record does not conclusively establish that Fields
received ineffective assistance of counsel.

   We further find that the district court did not violate the policy
statement set forth in USSG § 5K1.2 based on any allegedly improper
consideration of Fields’s lack of cooperation with the Government in
setting his sentence. Part K of the Guidelines sets forth various policy
statements to aid courts in determining when a departure from the
guideline range is appropriate. Section 5K1.2 provides that "[a] defen-
dant’s refusal to assist authorities in the investigation of other persons
may not be considered as an aggravating sentencing factor." The
record reveals that the district court did not depart from the sentenc-
ing guidelines range on this, or any other, ground. Thus, we find this
claim clearly lacks merit.

   Additionally, to the extent that Fields is challenging the district
court’s exercise of discretion in sentencing him to seventy-eight
months of imprisonment, we note that the sentence is within the
guideline range and is below the statutory maximum sentence of
twenty years. See 21 U.S.C. § 841(b)(1)(C) (2000) (setting forth statu-
tory maximum). Because the sentence does not exceed the maximum
allowed by the Guidelines or statute, we will not review it on appeal.
See United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990) (find-
ing challenge to court’s exercise of discretion in setting a sentence
within a properly calculated guideline range not addressable on
appeal).

  In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We further find no merit
4                       UNITED STATES v. FIELDS
to the claims raised in Fields’s pro se supplemental brief. We there-
fore affirm Fields’s conviction and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such petition
would be frivolous, then counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                             AFFIRMED